 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 498 
In the House of Representatives, U. S., 
 
June 9, 2009 
 
RESOLUTION 
Honoring and congratulating the U.S. Border Patrol on its 85th anniversary. 
 
 
Whereas in the early 20th century, control of the border was sporadic and piecemeal, and included mounted guards, Texas Rangers, and military troops;  
Whereas Supervising Inspector Frank W. Berkshire wrote to the Commissioner-General of Immigration in 1918, If the services of men now being drafted cannot be spared for this work, it may be that the various departments vitally interested would give favorable consideration to the formation of an independent organization, composed of men with out the draft age. The assertion is ventured that such an organization, properly equipped and trained, made up of seasoned men, would guard the border more effectively against all forms of lawlessness than a body of soldiers of several times the same number * * * ;  
Whereas the prohibition of alcohol and numerical limits placed on immigration to the United States by the Immigration Acts of 1921 and 1924 further exposed our inability to control our borders;  
Whereas in response to this urgent need the Labor Appropriations Act of 1924 officially established the U.S. Border Patrol with an initial force of 450 officers to help defend our borders;  
Whereas over the past 85 years the border patrol has undergone enormous changes, but their primary mission has remained the same, to detect and prevent the illegal entry of persons into the United States;  
Whereas since 1998, the Border Patrol has seized more than 15,567,100 pounds of marijuana and more than 189,769 pounds of cocaine nationwide;  
Whereas the border patrol is on the front line of the U.S. war on drugs, having seized more than 14,241 pounds of cocaine and more than 1,800,000 pounds of marijuana in fiscal year 2007;  
Whereas in the wake of the attacks of September 11, 2001, the border patrol has taken on a new mission as part of the U.S. Customs and Border Protection agency, with the priority mission of preventing terrorists and terrorist weapons from entering the United States;  
Whereas the U.S. Border Patrol today is our Nation’s first line of defense against many threats, patrolling 8,000 miles of international borders with Mexico and Canada and the coastal waters around Florida and Puerto Rico;  
Whereas the mission of the agency says, “We are the guardians of our Nation’s borders. We are America’s fronting. We safeguard the American homeland at and beyond our borders. We protect the American public against terrorists and the instrument of terror. We steadfastly enforce the laws of the United States while fostering our Nation’s economic security through lawful international trade and travel. We serve the American public with vigilance, integrity and professionalism.”;  
Whereas the Border Patrol has adopted a clear strategic goal, to establish and maintain operational control of the border of the United States;  
Whereas this strategy consists of five main objectives, establishing substantial probability of apprehending terrorists and their weapons as they attempt to enter illegally between the ports of entry, deterring illegal entries through improved enforcement, detecting, apprehending, and deterring smugglers of humans, drugs, and other contraband, leveraging “Smart Border” technology to multiply the effect of enforcement personnel, and reducing crime in border communities and consequently improving quality of life and economic vitality of targeted areas;  
Whereas today over 18,800 agents risk their lives in pursuit of these objectives;  
Whereas the Border Patrol recognizes 104 official line of duty deaths in service to their country;  
Whereas the U.S. Border Patrol has spent past 85 years keeping this country safe from threats like terrorists, illicit drugs, weapons, and criminals;  
Whereas the Border Patrol Inspectors of the past and the Border Patrol Agents of today perform their duties on foot, in automobiles, by horse, and in boats;  
Whereas today the Border Patrol uses state of the art technologies to aid in the performance of their duties; infrared cameras, remote video surveillance, unattended underground sensors, and ground radar support their National Strategy;  
Whereas they use canine teams to detect both humans and narcotics at immigration checkpoints as well as in daily operations;  
Whereas their Special Response Teams and Tactical Unit are specially trained for domestic and international emergencies and they have Search, Trauma, and Rescue teams, which provide humanitarian and rescue capabilities, performing countless rescues every year; and  
Whereas the Border Patrol is also supported in their mission with air and marine assets and personnel from C.P. Air and Marine: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its support for the Border Patrol’s goals and objectives;  
(2)expresses its gratitude to the U.S. Border Patrol for its commitment to protecting the United States; and  
(3)congratulates the Border Patrol and its exemplary workforce on 85 years of service to the United States.  
 
Lorraine C. Miller,Clerk. 
